Citation Nr: 1024733	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-14 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Whether the appellant has met the basic eligibility requirements 
for Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant has alleged active service from April 1965 to 
October 1968, among other dates.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Oakland, California, which 
found the appellant's active military service could not be 
verified.  The appellant had requested a hearing and one was 
scheduled for him before a Veterans Law Judge in September 2008.  
The appellant failed to appear and the request is deemed 
withdrawn.

Following a review of the claims folder, the Board in April 2009, 
remanded the claim to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the purpose of obtaining additional 
clarifying data.  The claim has since been returned to the Board 
for review.  

Upon reviewing the development that has occurred since April 
2009, the Board finds there has been substantial compliance with 
its remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
recently noted that "only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination "more than substantially complied with the 
Board's remand order").  The record indicates that the AMC 
attempted to obtain the appellant's purported service records 
using different identifiers and the appellant, along with his 
accredited representative, was informed of this action.  The 
findings from the inquiry were then reviewed by the AMC and the 
AMC issued a Supplemental Statement of the Case (SSOC) after 
reviewing the results of the information obtained.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its April 2009 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the remand 
orders).  Therefore, in light of the foregoing, the Board will 
proceed to review and decide the claim based on the evidence that 
is of record consistent with 38 C.F.R. § 3.655 (2009).


FINDING OF FACT

The appellant is not shown to have had active military, naval, or 
air service, and is not an individual or a member of a group 
considered to have performed active military, naval, or air 
service.


CONCLUSION OF LAW

The appellant does not have status as a service member for 
purposes of this claim, and therefore the appellant does not meet 
the requirements of basic eligibility for VA benefits.  38 
U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation).  Consequently, the 
provisions of the VCAA, as well as VA's implementing regulations, 
will not be addressed in this portion of the Board's decision.  
With respect to the notice provisions, the Board observes that a 
statement of the case along with a supplemental statement of the 
case and various notice letters have notified the appellant 
through his accredited representative of any type of evidence 
needed to substantiate his claim.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as a 
"veteran" of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 
(2009).  The term "veteran" is defined as a person who served 
in the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2009).  A "service-connected" disability is a 
disability that was incurred or aggravated in the line of duty 
during active military, naval, or air service.  38 U.S.C.A. § 
101(16) (West 2002); 38 C.F.R. § 3.1(k) (2009).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a)-(b) (2009).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1 
(2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity (DIC) or burial benefits, 
VA may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department if the evidence meets the 
following conditions: 

(1)  the evidence is a document issued by 
the service department, 
(2)  the document contains needed 
information as to length, time, and 
character of service; and 
(3)  in the opinion of the VA the document 
is genuine and the information contained in 
it is accurate. 

38 C.F.R. § 3.203(a) (2009).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203 (2009).  Moreover, the Court has 
held that a service department determination as to an 
individual's service shall be binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).

The record reflects that in November 1995, the appellant 
submitted a claim for benefits to the Oakland RO.  The 
application for benefits was sent through his then accredited 
representative and did not include a copy of the appellant's DD 
214.  On that form, the appellant indicated that he had served in 
the US Army under the name of [redacted].  However, apparently at 
some time between his purported discharge from service in 1968 to 
1995, the appellant had changed his name to [redacted].  The 
appellant further indicated that the social security number was 
[redacted].  

Following his submission, the RO attempted to confirm the 
appellant's military service and to obtain his service medical 
treatment records.  A VA Form 21-3101, Request for Information, 
was prepared and forwarded to the National Personnel Records 
Center (NPRC).  It is noted that the request listed both of the 
names used by the appellant and the social security number that 
he listed on his claim for benefits.  The appellant then 
submitted a different form to NPRC in which he stated that his 
social security number was [redacted].  He further indicated 
that he was in the Massachusetts National Guard for three weeks 
and that he served with Special Forces at Fort Dix, New Jersey, 
and in the Republic of Vietnam.  In July 1996, the NPRC informed 
the RO that it could not locate any of the appellant's purported 
records.  The RO then sent the appellant a letter informing him 
that the service department could not verify his service and 
requested that he provide additional information that could be 
used in another attempt to find his records.  

In response to the RO's letter, the appellant submitted a VA Form 
21-4138, Statement in Support of Claim, in which he described his 
purported service-related disabilities.  He did not however 
provide any additional information that could be used in locating 
his military records.  Subsequently, the RO sent the appellant a 
letter in August 1996 informing him that it was denying his claim 
because the RO had no verification of basic qualifying service 
for either compensation or pension programs.  The appellant was 
told what type of documents or information he needed to supply 
and informed that he could appeal the RO's decision.  The 
appellant did not reply to the August 1996 letter.

In April 2004, the appellant submitted another claim for benefits 
through a new accredited representative.  At that time, the 
accredited representative asserted that the appellant was a 
combat "veteran" and that the appellant had been awarded the 
Combat Infantryman Badge and the Purple Heart Medal.  The RO 
responded to the request for benefits with a letter in June 2004 
asking that the appellant provide proof of his military service.  

The RO, in January 2005, then contacted NPRC and once again asked 
that NPRC verify the appellant's purported military service.  
NPRC was provided with the appellant's name, [redacted], his 
social security number of [redacted], and his purported social 
security number or service number that was used while he was on 
active duty ([redacted]).  NPRC informed the VA that it did not 
have any information on the purported appellant.  NPRC then asked 
for a copy of the appellant DD 214 but the RO was unable to 
provide it to NPRC because the appellant had not provided it 
either in 1995 or in 2004.  

Subsequently the RO informed the appellant that it could not 
grant his request for benefits because the appellant had failed 
to provide any evidence showing that he served on active duty.  
The appellant was asked to submit additional information but 
instead filed a notice of disagreement (without the requested or 
needed information).  Following the notice of disagreement, NPRC 
once again informed the VA that they were unable to locate any 
records on the appellant.  This occurred in July 2005.  After the 
statement of the case was issued, the RO prepared a memorandum 
for record in which it noted the times it had gone to NPRC for 
verification of service (three) and the number of times the RO 
had informed the appellant that it needed additional information 
(five).  

The claim was then forwarded to the Board and the Board returned 
the claim to the RO/AMC for one additional inquiry to NPRC.  This 
submission to NPRC occurred in May 2009.  In that request, both 
of the appellant's names were provided as was two additional 
social security or service numbers.  NPRC responded with a 
negative response in June 2009 and the claim has since been 
returned to the Board for review.  

As noted above, the Court has held that a service department 
determination as to whether an individual had qualifying service 
is binding on VA.  See Duro; Dacoron.  The service department has 
determined that the appellant had no qualifying service and the 
appellant has not provided any additional information that would 
assist either the service department or the VA in verifying his 
purported service.  As the service department's determination as 
to the service of the appellant is binding on VA, the Board 
concludes that the appellant is not considered a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, the 
appellant's claim for entitlement to VA benefits must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA benefits is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


